[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] ORDER RE: PLAINTIFF'S POSTJUDGMENT MOTION FOR CLARIFICATION AND/OR MODIFICATION OF ORDERS
After notice and hearing on this motion, the Court enters the following orders:
(1) Defendant shall remove any items of personalty in which she claims to have an interest no later than Saturday, June 19, 1999, at 5:00 p. m. Defendant shall have reasonable and necessary access to the home that day between 10:00 a.m. and 5:00 p. m. for that purpose. A representative of the plaintiff may monitor said removal.
(2) Defendant shall have until June 29, 1999, at 5:00 p. m. to register any objection to plaintiffs calculation or determination of tax liability, in accordance with paragraph 6 of this Court's order of June 4, 1998. Any such objection shall be filed with the clerk (Bridgeport and Stamford) and served on plaintiffs counsel by said date.
(3) The Court hereby schedules a hearing on any objection and for further orders on plaintiffs instant motion for Wednesday, CT Page 7189 June 30, 1999 at 10:00 a.m.
(4) The due administration of justice requires, and it is hereby ordered, that any appeal of these orders not stay execution thereof. P.B. § 61-11.
So Ordered.
Kavanewsky, J.